Appellate Case: 21-6042     Document: 010110742328        Date Filed: 09/21/2022     Page: 1
                                                                                    FILED
                                                                        United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                           Tenth Circuit

                              FOR THE TENTH CIRCUIT                         September 21, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                           No. 21-6042
                                                      (D.C. Nos. 5:19-CV-00994-R &
  MARK EDWARD BROWN,                                       5:06-CR-00153-R-1)
                                                               (W.D. Okla.)
        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before PHILLIPS, McHUGH, and ROSSMAN, Circuit Judges.
                    _________________________________

       Mark Edward Brown seeks a certificate of appealability (COA) to appeal the

 district court’s denial of his pro se motion to vacate, set aside, or correct his sentence

 pursuant to 28 U.S.C. § 2255. Because we conclude in light of the Supreme Court’s

 decision in United States v. Taylor, 142 S. Ct. 2015 (2022), that the district court’s

 denial of Brown’s motion is debatable by reasonable jurists, we grant a COA. See

 Slack v. McDaniel, 529 U.S. 473, 483-84 (2000) (stating COA standard). Upon


       *
         After examining the combined brief/application for certificate of
 appealability and appellate record, this panel has determined unanimously that oral
 argument would not materially assist in the determination of this appeal. See
 Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-6042     Document: 010110742328        Date Filed: 09/21/2022     Page: 2



 consideration of Brown’s appellate brief, we remand this case to the district court to

 consider in the first instance Taylor’s impact on Brown’s § 2255 motion.

                                       Background

        Brown was convicted in 2009 of attempted Hobbs Act robbery, in violation of

 18 U.S.C. § 1951(a), and brandishing a firearm during and in relation to a crime of

 violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii). Attempted Hobbs Act robbery

 was the predicate crime of violence underlying Brown’s § 924(c) conviction. He was

 sentenced to 384 months’ imprisonment. We affirmed Brown’s convictions and

 sentence on appeal.

        Brown filed a § 2255 motion arguing that his § 924(c) conviction for

 brandishing a firearm during a crime of violence is invalid under United States v.

 Davis, 139 S. Ct. 2319 (2019). Davis held that the definition of crime of violence in

 § 924(c)(3)(B)—the so-called residual clause—is unconstitutionally vague. Id. at

 2336. The district court denied relief because, although Davis invalidated the

 residual clause, the Supreme Court left intact a separate definition of crime of

 violence—the so-called elements clause—in § 924(c)(3)(A). Under the elements

 clause, an offense qualifies as a crime of violence if it is a felony that “has as an

 element the use, attempted use, or threatened use of physical force against the person

 or property of another.” 18 U.S.C. § 924(c)(3)(A). The district court held that

 attempted Hobbs Act robbery is an offense that qualifies as a crime of violence under

 the elements clause. It therefore denied Brown’s § 2255 motion and subsequently

 denied a COA.

                                             2
Appellate Case: 21-6042    Document: 010110742328        Date Filed: 09/21/2022      Page: 3



       While Brown’s application for a COA was pending in this court, the Supreme

 Court granted a writ of certiorari in the case underlying its decision in Taylor.

 Because that case presented the issue whether attempted Hobbs Act robbery is a

 crime of violence under the § 924(c)(3)(A) elements clause, we abated this matter

 pending the Court’s decision. We now lift the abatement and proceed to consider

 Brown’s application for a COA.

                                     Grant of COA

       Brown may not appeal the district court’s denial of his § 2255 motion without

 obtaining a COA. See 28 U.S.C. § 2253(c)(1)(B). To obtain a COA, he must make

 “a substantial showing of the denial of a constitutional right,” § 2253(c)(2), by

 demonstrating “that reasonable jurists could debate whether (or, for that matter, agree

 that) the petition should have been resolved in a different manner or that the issues

 presented were adequate to deserve encouragement to proceed further,” Slack,

 529 U.S. at 484 (internal quotation marks omitted). “Where a district court has

 rejected the constitutional claims on the merits, the showing required to satisfy

 § 2253(c) is straightforward: The petitioner must demonstrate that reasonable jurists

 would find the district court’s assessment of the constitutional claims debatable or

 wrong.” Id. We liberally construe Brown’s pro se COA Application. See Hall v.

 Scott, 292 F.3d 1264, 1266 (10th Cir. 2002).1



       1
         We construe Brown’s submission captioned “Supplement to Motion for a
 Certificate of Appealability” as a notice of supplemental authority filed under Federal
 Rule of Appellate Procedure 28(j) regarding the Supreme Court’s decision in Taylor.
                                             3
Appellate Case: 21-6042    Document: 010110742328       Date Filed: 09/21/2022    Page: 4



       In Taylor, the Supreme Court held that attempted Hobbs Act robbery does not

 satisfy the elements clause in § 924(c)(3)(A). 142 S. Ct. at 2020 (“Whatever one

 might say about completed Hobbs Act robbery, attempted Hobbs Act robbery does

 not satisfy the elements clause.”). In light of the Supreme Court’s decision in Taylor,

 reasonable jurists would debate the district court’s denial of Brown’s § 2255 motion.

 We therefore grant Brown a COA on a single issue: whether attempted Hobbs Act

 robbery is a crime of violence under the § 924(c)(3)(A) elements clause.2

                             Remand to the District Court

       Rather than address in the first instance what the Court’s decision means for

 Brown’s § 2255 motion, we remand this case to the district court for further

 consideration in light of Taylor.

       We grant Brown’s application to proceed on appeal without prepayment of

 appellate fees and costs. The Clerk shall issue the mandate forthwith.


                                            Entered for the Court


                                            Gregory A. Phillips
                                            Circuit Judge




       2
           We deny a COA on the remaining issues raised in Brown’s COA Application.

                                           4